 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   No. 2:18-CR-00046-MCE
12                     Plaintiff,
13          v.                                    ORDER
14    CHRISTOPHER ALEXANDER KEMP,
15                     Defendant.
16

17         Defendant’s Motion to Vacate Sentence (ECF No. 22) is DENIED. The record,

18   including Defendant’s criminal history category and his statements to the probation

19   officer make clear that Defendant was well aware he was a felon as required by Rehaif

20   v. United States, 139 S. Ct. 2191 (2019).

21         IT IS SO ORDERED.

22   Dated: November 20, 2019

23
24
25
26
27
28
                                                 1
